        Case 2:20-cv-01355-KG-KRS Document 2 Filed 12/28/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

 THE STATE OF NEW MEXICO ex rel.                     )
 HECTOR BALDERAS, ATTORNEY                           )
 GENERAL,                                            )
                                                     )
        Plaintiff,                                   )
                                                     )
 v.                                                  )   Civil Action No. 1:20-cv-01355
                                                     )
                                                     )
 STERIGENICS U.S., LLC, SOTERA HEALTH                )
 HOLDINGS, LLC, SOTERA HEALTH LLC,                   )
 and SOTERA HEALTH COMPANY,                          )
                                                     )
        Defendants.                                  )
                                                     )
                                                     )
                                                     )

                        CORPORATE DISCLOSURE STATEMENT
                            FOR STERIGENICS U.S., LLC

       Defendant Sterigenics U.S., LLC (“Sterigenics U.S.”) files this Corporate Disclosure

Statement pursuant to Federal Rule of Civil Procedure 7.1 and states as follows:

       Sterigenics U.S. is a limited liability company whose sole member is Sotera Health LLC.

Sotera Health LLC is a limited liability company whose sole member is Sotera Health Holdings,

LLC. Sotera Health Holdings, LLC is a limited liability company whose sole member is Sotera

Health Company. Sotera Health Company is a publicly held corporation.

                                         MODRALL, SPERLING, ROEHL, HARRIS
                                           & SISK, P.A.

                                         By: /s/ Alex Walker
                                            Alex C. Walker (awalker@modrall.com)
                                            Tiffany L. Roach Martin (tlr@modrall.com)
                                            Jeremy K. Harrison (jkh@modrall.com)
                                            Attorneys for Sterigenics U.S., LLC
                                            Post Office Box 2168
                                            500 Fourth Street NW, Suite 1000
        Case 2:20-cv-01355-KG-KRS Document 2 Filed 12/28/20 Page 2 of 2




                                         Albuquerque, New Mexico 87103-2168
                                         Telephone: 505.848.1800


WE HEREBY CERTIFY that on the
28th day of December, 2020, we filed
the foregoing electronically through
the CM/ECF system and served the
following counsel via electronic mail:

       P. Cholla Khoury
       Jacqueline Ortiz
       Assistant Attorneys General
       P.O. Drawer 1508
       Santa Fe, New Mexico, 87504
       505-717-3500
       ckhoury@nmag.gov
       jortiz@nmag.gov

       Marcus J. Rael, Jr.
       ROBLES, RAEL & ANAYA
       500 Marquette Ave NW, Suite 700
       Albuquerque, NM 87102
       505-242-2228
       marcus@roblesrael.com

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Alex Walker
   Alex C. Walker
W3933605.DOCX




                                           2
